                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA



RALPH RAMOS,                                No. 2:16-cv-1855 TLN AC P

              Plaintiff,
       v.

S. BOYACK, et al.,
                                            ORDER & WRIT OF HABEAS CORPUS
              Defendants.                   AD TESTIFICANDUM
                                     /

Ralph Ramos, CDCR # F-72113, a necessary and material witness in a settlement conference in
this case on November 1, 2018, is confined in Pelican Bay State Prison (PBSP), in the custody of
the Warden. In order to secure this inmate’s attendance, it is necessary that a Writ of Habeas
Corpus ad Testificandum issue commanding the custodian to produce the inmate before United
States Magistrate Judge Carolyn K. Delaney at the United States District Court, Courtroom #24,
501 I Street, Sacramento, California 95814, on Thursday, November 1, 2018 at 1:00 p.m.

                            ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above to participate in a
      settlement conference at the time and place above, until completion of the settlement
      conference or as ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.


                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, PBSP, P. O. Box 7000, Crescent City, California 95531:

WE COMMAND you to produce the inmate named above to testify before Judge Delaney at the
time and place above, until completion of the settlement conference or as ordered by the court.
This inmate’s legal property, relevant to the above entitled case, shall accompany the inmate.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

DATED: October 9, 2018
